WATERMAN, Circuit Judge
(concurring to the extent set forth in his separate opinion):
No appealable order having been entered below, our power is only that permitted us under the All Writs Act.1 We are importuned to issue a writ of mandamus to a district judge, a writ we find it wise to issue only rarely. I would order that one be issued here but that it be of narrower scope than the writ my brothers have authorized. My brothers, in exercising the discretion reposed in appellate judges when adjudicating a petition for the issuance of a writ of mandamus, hold that in declaring the mistrial the trial judge so abused her discretion that we should remove any options that might be available to her to reconsider her discretionary act. I think she should be given that opportunity where, as here, the situation below permits of it.
I agree with my brothers that the trial defendant, petitioner here, was deprived of its right under Rule 50(b), Fed.R.Civ.P., to move for judgment in accordance with its timely-made trial motion for a directed verdict. Therefore, I agree that petitioner was and is entitled to have ten days within which to make its motion and that the order below requiring the parties to proceed with a new trial within less than ten days exceeded judicial power. I would limit our grant of the writ to reach only this, and would order that the court below grant petitioner ten days after receipt of our mandate to file its Rule 50(b) motion.
In view of the fact that the jurors first reported a unanimous verdict clearly indicating that the defendant’s motion has merit, and in view of the proceedings had and which I suggest be now had,2 I believe the issue here will be satisfactorily resolved by a judicial reconsideration below without the unusual substitution of our interlocutory discretion for the exercise of the trial judge’s discretion.

. We do also have a general undelineated supervision over the administration of justice within the Circuit.


. In the event that the motion is denied the trial judge is cautioned that we have laid down a procedure to be followed when a juror indicates sufficient unsureness to endanger a verdict’s validity. See United States v. Grieco, 261 F.2d 414, 415 (2 Cir. 1958) (L. Hand, per curiam), cert. denied, 359 U.S. 907, 78 S.Ct. 53 (1959).